This appeal is from a decree awarding until the further order of the court the custody of an eleven-year-old son of the appellant to the boy's aunt and *Page 140 
her husband with whom the boy had lived after his mother's death, the parents of the boy having been divorced. The decree also requires the appellant father to contribute $15.00 per month to the support of his son.
Under the conditions and circumstances affecting the welfare of the minor child and the rights of his father as shown by the record, and in view of the provision of the decree awarding the custody until the further order of the court, so that the court may at any time again consider what custody would be for the best interests of the minor child consistent with the legal rights and duties of the father in the premises, the decree is affirmed.
Affirmed.
WHITFIELD, ELLIS and BUFORD, J. J., concur.
BROWN, J., dissents.
DAVIS, C. J., not participating.